+ DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1, 2, 4, 5, 7-16, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kinouchi (US Publication 2016/0206185) in view of Lu (US Publication 2014/0321813), and further in view of Usami (US Publication 2016/0029874),  and further in view of Tamura et al. (US Patent 6,147,701 hereinafter Tamura) and Ootorii (US Publication 2019/0033528).  
	Regarding claim 1, Kinouchi discloses a transmission system that connects an image processer and a camera head to connect with to a medical imager, the transmission system configured to be connected to the camera head via a camera head connector and to the image processor via a video connector, the transmission cable being configured to transmit an optical signal from the camera head to the image processor (Kinouchi, fig. 8, para’s 0079-0086, imaging unit 24 of endoscope 202 transmits optical image signal to processing device, the image optical signal is processed by image processing unit 36), the transmission cable comprising: 
	a first optical fiber configured to transmit the optical signal; 
	a second optical fiber configured to transmit the optical signal;
	a first optical connector configured to connect the first optical fiber and the second optical fiber (Kinouchi, para. 0079-0086, an endoscope 202 comprising a first optical fiber 27a, a second optical fiber 27h, and optical connectors 222a and 222b that connects the first optical fiber and the second optical fiber);
	an E/O converter configured to connect the first optical fiber, the E/O converter to convert an electric signal into the optical signal (Kinouchi, para. 0035-0037, the LD 25b for converting the electrical signal of the image signal output from the AFE unit 24d into an optical signal, the LD 25b being connected to one end of the first optical signal La). 
	Kinouchi does not explicitly disclose:
	a third optical fiber configured to transmit the optical signal; 
	a second optical connector configured to connect the second optical fiber and the third optical fiber;
	a composite cable including: 
	a metal cable configured to transmit an electric signal from the video connector to the camera head connector, and the first optical fiber, the metal cable and the second optical fiber forming a unit ; 
	a first substrate on which the E/O converter and the first optical connector are mounted; and a second substrate on which the second optical connector is mounted. 
	Lu discloses:
	a third optical fiber configured to transmit the optical signal; a second optical connector configured to connect the second optical fiber and the third optical fiber (Lu, para’s 0003-0004, 0028-0029, figures 1-3, (Lu, para’s 0003-0004, 0028-0029, figures 1-3, fiber optic connectors allow two optical fibers to be quickly optically connected without requiring a splice.  Fiber optic connectors can be used to optically interconnect two lengths of optical fiber.  Fiber optic connectors can also be used to interconnect lengths of optical fiber to passive and active equipment.  A typical fiber optic connector includes a ferrule assembly supported at a distal end of a connector housing.  A spring is used to bias the ferrule assembly in a distal direction relative to the connector housing.  The ferrule functions to support an end portion of at least one optical fiber.  The ferrule has a distal end face at which a polished end of the optical fiber is located.  When two fiber optic connectors are interconnected, the distal end faces of the ferrules abut one another and the ferrules are forced proximally relative to their respective connector housings against the bias of their respective springs.  With the fiber optic connectors connected, their respected optical fibers are coaxially aligned such that the end faces of the optical fibers directly oppose one another.  In this way, an optical signal can be transmitted from optical fiber to optical fiber through the aligned end faces of the optical fibers. According to the disclosure above, each fiber optic connector comprises an optical fiber cable connected to a single ferrule. Therefore a FIRST OPTICAL CONNECTOR and a SECOND OPTICAL CONNECTOR recited in the claim of the instant application each can be formed by joining (2) fiber optic connectors as taught by LU ‘s disclosure. The FIRST OPTICAL CONNECTOR and the SECOND OPTICAL CONNECTOR each comprises two ferrules abutting each other, and the FIRST OPTICAL CONNECTOR and the SECOND OPTICAL CONNECTOR are connected with each other by a first fiber connected to one end of the FIRST OPTICAL CONNECTOR, a second fiber between the FIRST OPTICAL CONNECTOR and the SECOND OPTICAL CONNECTOR, and a third fiber connected to one further end of the SECOND OPTICAL CONNECTOR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lu’s features into Kinouchi’s invention for enhance operation of the endoscope by providing means for adaptively and effectively transmitting optical signals.
	Kinouchi-Lu does not explicitly disclose:
	a composite cable including: 
	a metal cable configured to transmit an electric signal from the video connector to the camera head connector, and the first optical fiber, the metal cable and the second optical fiber forming a unit ; 
	a first substrate on which the E/O converter and the first optical connector are mounted; and a second substrate on which the second optical connector is mounted.
	Usami discloses a composite cable including: 
	a metal cable configured to transmit an electric signal from the video connector to the camera head connector, and the first optical fiber, the metal cable and the second optical fiber forming a unit (Usami, para. 0029, a cable assembly 247 in which an optical fiber and a metal cable are assembled). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Usami’s features into Kinouchi-Lu’s invention for enhance operation of the endoscope by providing a means for effectively transmitting signals.
	Kinouchi-Lu-Usami does not explicitly disclose:
	a first substrate on which the E/O converter and the first optical connector are mounted; and a second substrate on which the second optical connector is mounted.
	However, providing a first substrate on which the E/O converter and the first optical connector, and a second substrate on which the second optical connector is mounted are mounted is well known in the art as disclosed by Tamura et al., US Patent 6,147,701, col. 10, lines 36-44, the E/O converter and photoreceptor mounted on the substrate, and  Ootorii, US Publication 2019/0033528, para. 0004, the optical connector is attached to  a substrate on which a photoelectric conversion element is disposed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tamura’s features and/or Ootorii’s features into Kinouchi-Lu-Usami’s invention for enhance operation of the endoscope by providing a means for effectively transmitting signals. 

	Regarding claim 2, Kinouchi-Lu-Usami-Tamura-Ootorii discloses the transmission cable according to claim 1, further comprising: an O/E converter on the second substrate, the O/E converter connected to the third optical fiber, the O/E converter to convert the optical signal into an electric signal (Kinouchi, para’s 0041 and 0083, electrical signal converter converts optical signal to electrical signal; it is obvious that an electrical signal converter can be placed and connected to an outputting end of an optical signal to convert the optical signal to an electric signal; and Lu, para’s para’s 0003-0004, 0028-0029, the O/E can be connected to the third optical fiber).
	The motivation and obviousness arguments are the same as claim 1. 
	
	Regarding claim 4, Kinouchi-Lu-Usami-Tamura-Ootorii discloses the transmission cable according to claim 1, wherein the medical imager is an endoscope (Kinouchi, para. 0020, an endoscope).

	Regarding claim 5, Kinouchi-Lu-Usami-Tamura-Ootorii discloses the transmission cable according to claim 4, wherein the endoscope is a rigid endoscope (Kinouchi, para. 0020, a relatively rigid endoscope; providing a rigid optical connection assembly is well known in the art, see Alrutz, US Publication 2020/0064561, para’s 0026-0030).
	The motivation and obviousness arguments are the same as claim 1.

	Regarding claim 7, Kinouchi-Lu-Usami-Tamura-Ootorii discloses the transmission cable according to claim 1, further comprising a first component on the second substrate, wherein a first end of the metal cable is connected to the first component.

	Regarding claim 8, Kinouchi-Lu-Usami-Tamura-Ootorii discloses the transmission cable according to claim 7, further comprising a second component adjacent to the first substrate, wherein a second end of the metal cable is connected to the second component (Tamura, col. 10, lines 36-44, the E/O converter and photoreceptor mounted on the substrate, and  Ootorii, para. 0004, the optical connector is attached to  a substrate on which a photoelectric conversion element is disposed).
	The motivation and obviousness arguments are the same as claim 1.

	Regarding claim 9, Kinouchi-Lu-Usami-Tamura-Ootorii discloses the transmission cable according to claim 8, further comprising: a third substrate that overlaps the first substrate, wherein the second component is on the third substrate (Tamura, col. 10, lines 36-44, the E/O converter and photoreceptor mounted on the substrate, and  Ootorii, para. 0004, the optical connector is attached to  a substrate on which a photoelectric conversion element is disposed; multi-layers substrate layers built to facilitate connection and mounting of metal or other material to connection devices is well-known in the art).
	The motivation and obviousness arguments are the same as claim 1.

Regarding claims 10-16 and 18-20, these claims comprise limitations substantially the same as claims 1, 2, 4, 5, and 7-9; therefore, they are rejected for the same reasons set forth.

5.	Claims 3, 6, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kinouchi-Lu-Usami-Tamura-Ootorii, as applied to claims 1 and 10 above, in view of Culman et al. (US Publication 2019/0290104, hereinafter Culman). 
	Regarding claims 3 and 6, Kinouchi-Lu-Usami-Tamura-Ootorii discloses the transmission cable according to claim 1., 
Kinouchi-Lu-Usami-Tamura-Ootorii does not explicitly disclose but Culman discloses a sheath configured to cover the composite cable; and wherein the medical imager is a surgical microscope (Culman, para. 0104, providing sheath for cable bundle; fig. 1, para. 0044, providing a surgical imaging instrument).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Culman’s features into Kinouchi-Lu-Usami-Tamura-Ootorii’s invention for enhance operation of a surgical imaging instrument by providing a means for effectively transmitting signals. 
	Regarding claim 17, this claim comprises limitations substantially the same as claim 6; therefore it is rejected for the same reasons.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484